DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.

3.	Claims 1-6, 8-20 are allowed.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.  Teotia discloses A method of contention-free lookup by a cache manager of a data cache (e.g., FIG. 1, the target data is a subset of the cached data 114 that resides in a cache 110 allocated within volatile memory 106, target data may be retrieved from cached data 114 by the requesting entity 104, 0021, data that is managed by database server instance 108, 0031 Fig. 1), the method comprising:

mapping, with the cache manager, a key of a cache lookup operation by performing a hash function on the key to determine an expected location in the data cache of object data corresponding to a key (e.g., At step 204, the hash function is applied to the unique key value associated with the target data to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has 

walking, by the cache manager, a collision chain of the expected location by determining, with the cache manager, for up to each node of a plurality of nodes of the collision chain (e.g., "walk the chain" to retrieve all applicable row locator records, and then issues RDMAs to retrieve all matching rows, para 0094, 0039)

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
that a cache header signature matches or is different from a collision chain signature of the collision chain, the cache header signature comprising information indicating a state of a cache entry and a state of the object data in the cache entry:
based on determining that the cache header signature is different from the collision chain signature, again walking, with the cache manager, the collision chain;
based on determining that the cache header signature matches the collision chain signature, determining, with the cache manager, for up to each of the nodes, that a key in the cache header signature matches or is different from the key of the cache lookup operation;
based on determining that the key in the cache header signature is different from the key of the cache lookup operation in each of the nodes, reading, with the cache manager, a cache entry corresponding to the cache lookup operation from a data storage, and repopulating, by the cache manager, the cache entry into the expected location based on the cache header signature information;
based on determining that the key in the cache header signature matches the key of the cache lookup operation, acquiring, by the cache manager, an entry lock for holding a lock on a cache entry to protect only contents in the cache entry while a remainder of the collision chain is unlocked, and determining, by the cache manager, that the key in the cache 
based on determining that the key in the cache header signature still matches the key of the cache lookup operation after acquiring the entry lock, finding, by the cache manager, the object data in the expected location; and
based on determining that the key in the cache header signature no longer matches the key of the cache lookup operation after acquiring the entry lock, releasing, with the cache manager, the entry lock, and again walking, with the cache manager, the collision chain.

Claims 2-6 are allowed based on dependency from claim 1.

Claim 8.    Teotia discloses An object store configured to allow contention-free lookup operations by a plurality of threads, the object store comprising a data cache that is configured to be managed by a cache manager (e.g., FIG. 1, the target data is a subset of the cached data 114 that resides in a cache 110 allocated within volatile memory 106, target data may be retrieved from cached data 114 by the requesting entity 104, 0021, data that is managed by database server instance 108, 0031 Fig. 1),, the cache manager being configured to:

Maps a key of a cache lookup operation by performing a hash function on the key to determine an expected location in the data cache of object data corresponding to a key (e.g., At step 204, the hash function is applied to the unique key value associated with the target data to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029);

walks a collision chain of the expected location by determining, with the cache manager, for up to each node of a plurality of nodes of the collision chain (e.g., "walk the chain" to retrieve all 

For claim 8, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
that a cache header signature matches or is different from a collision chain signature of the collision chain, the cache header signature comprising information indicating a state of a cache entry and a state of the object data in the cache entry;
based on determining that the cache header signature is different from the collision chain signature, again walks the collision chain;
based on determining that the cache header signature matches the collision chain signature, determines, for up to each of the nodes, that a key in the cache header signature matches or is different from the key of the cache lookup operation;
based on determining that the key in the cache header signature is different from the key of the cache lookup operation in each of the nodes, reads a cache entry corresponding to the cache lookup operation from a data storage, and repopulates the cache entry into the expected location based on the cache header signature information;
based on determining that the key in the cache header signature matches the key of the cache lookup operation, acquires an entry lock for holding a lock on a cache entry to protect only contents in the cache entry while a remainder of the collision chain is unlocked, and determines that the key in the cache header signature still matches or no longer matches the key of the cache lookup operation after acquiring the entry lock;
based on determining that the key in the cache header signature still matches the key of the cache lookup operation after acquiring the entry lock, finds the object data in the expected location; and


Claims 9-14 are allowed based on dependency from claim 8.

Claim 15.    Teotia discloses A non-transitory computer readable medium implemented on a distributed object store system, the non-transitory computer readable medium having computer code that, when executed on a processor, implements a method of contention-free lookup by a cache manager of a data cache of the distributed object store system (e.g., FIG. 1, the target data is a subset of the cached data 114 that resides in a cache 110 allocated within volatile memory 106, target data may be retrieved from cached data 114 by the requesting entity 104, 0021, data that is managed by database server instance 108, 0031 Fig. 1),, the method comprising:

mapping, with the cache manager, a key of a cache lookup operation by performing a hash function on the key to determine an expected location in the data cache of object data corresponding to a key (e.g., At step 204, the hash function is applied to the unique key value associated with the target data to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029);

walking, by the cache manager, a collision chain of the expected location by determining, with the cache manager, for up to each node of a plurality of nodes of the collision chain (e.g., "walk the chain" to retrieve all applicable row locator records, and then issues RDMAs to retrieve all matching rows, para 0094, 0039)

For claim 15, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

based on determining that the cache header signature is different from the collision chain signature, again walking, with the cache manager, the collision chain;
based on determining that the cache header signature matches the collision chain signature, determining, with the cache manager, for up to each of the nodes, that a key in the cache header signature matches or is different from the key of the cache lookup operation;
based on determining that the key in the cache header signature is different from the key of the cache lookup operation in each of the nodes, reading, with the cache manager, a cache entry corresponding to the cache lookup operation from a data storage, and repopulating, by the cache manager, the cache entry into the expected location based on the cache header signature information;
based on determining that the key in the cache header signature matches the key of the cache lookup operation, acquiring, by the cache manager, an entry lock for holding a lock on a cache entry to protect only contents in the cache entry while a remainder of the collision chain is unlocked, and determining, by the cache manager, that the key in the cache header signature still matches or no longer matches the key of the cache lookup operation after acquiring the entry lock;
based on determining that the key in the cache header signature still matches the key of the cache lookup operation after acquiring the entry lock, finding, by the cache manager, the object data in the expected location; and
based on determining that the key in the cache header signature no longer matches the key of the cache lookup operation after acquiring the entry lock, releasing, with the cache manager, the entry lock, and again walking, with the cache manager, the collision chain.

Claims 16-20 are allowed based on dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GAUTAM SAIN/Primary Examiner, Art Unit 2135